Case 4:21-cv-00011-SEB-DML Document 28 Filed 06/11/21 Page 1 of 3 PageID #: 138




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

 JAMES LEE MOSLEY,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 4:21-cv-00011-SEB-DML
                                                     )
 RIPLEY COUNTY SHERIFFS DEPT., et al.                )
                                                     )
                              Defendants.            )

          ORDER DENYING MOTION TO RECONSIDER DISMISSED CLAIM

        Defendant Bob Curl allegedly deducted money from the plaintiff's jail trust account and

 applied the money to his outstanding health care co-payments. The plaintiff claims this conduct

 violated an Indiana administrative regulation because the health care co-payments were more than

 30 days old. The Court dismissed this claim because the regulation applies to offenders at the

 Indiana Department of Correction and does not govern payment disputes at county jails. The

 plaintiff has filed a motion to reconsider the dismissal of this claim. For the reasons explained

 below, the motion is DENIED.

                                                  I.
                                           LEGAL STANDARD

        Rule 54(b) of the Federal Rules of Civil Procedure permits revision of non-final orders.

 Galvan v. Norberg, 678 F.3d 581, 587 n.3 (7th Cir. 2012). "[M]otions to reconsider an order under

 Rule 54(b) are judged by largely the same standards as motions to alter or amend a judgment under

 Rule 59(e)." Woods v. Resnick, 725 F.Supp.2d 809, 827 (W.D.Wis. 2010). The Seventh Circuit

 has summarized the role of motions to reconsider as follows:

        A motion for reconsideration performs a valuable function where the Court has
        patently misunderstood a party, or has made a decision outside the adversarial
        issues presented to the Court by the parties, or has made an error not of reasoning
        but of apprehension. A further basis for a motion to reconsider would be a
Case 4:21-cv-00011-SEB-DML Document 28 Filed 06/11/21 Page 2 of 3 PageID #: 139




        controlling or significant change in the law or facts since the submission of the issue
        to the Court.

 Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990) (citations

 omitted). In other words, "Motions to reconsider 'are not replays of the main event.'" Dominguez

 v. Lynch, 612 F. App'x 388, 390 (7th Cir. 2015) (quoting Khan v. Holder, 766 F.3d 689, 696 (7th

 Cir. 2014)). They "serve a limited function: to correct manifest errors of law or fact or to present

 newly discovered evidence." Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264,

 1269 (7th Cir. 1996) (emphasis added). A motion to reconsider "is not an appropriate forum for

 rehashing previously rejected arguments or arguing matters that could have been heard during the

 pendency of the previous motion." Id. at 1269–70.

                                                II.
                                            DISCUSSION

        The plaintiff claims Commander Curl violated 210 Ind. Administrative Code § 7-2-6 when

 he applied funds from his jail trust account to his outstanding health care co-payments. The Court

 dismissed this claim because the regulation applies to offenders at the Indiana Department of

 Correction and not inmates at county jails. In the motion to reconsider, the plaintiff states that

 subsection (f) of the regulation does apply to county jails. He has not presented case law or other

 legal authority to support his argument.

        210 Ind. Administrative Code § 7-2-6(f) states, in part, "The amount deducted from the

 offender's account shall be considered full payment of the health care services co-payment. After

 the thirty (30) day period of the hold, the hold on the account shall be removed and the debt shall

 be considered retired." (emphasis added). "Offender" is defined as "any person committed to the

 department and who is housed in a department facility," and "department" is defined as

 "department of correction." 210 Ind. Administrative Code § 7-1-4, 8. Therefore, the regulation



                                                  2
Case 4:21-cv-00011-SEB-DML Document 28 Filed 06/11/21 Page 3 of 3 PageID #: 140




 does not govern the plaintiff's payment dispute at Ripley County Jail, and the Court properly

 dismissed the plaintiff's claim.

                                             III.
                                         CONCLUSION

        The plaintiff has not established the dismissal of his claim was based on a manifest error

 of law or fact, and the motion to reconsider, dkt. [24], is DENIED.

        IT IS SO ORDERED.

        Date:         6/11/2021                      _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana




 Distribution:

 JAMES LEE MOSLEY
 931034
 HERITAGE TRAIL - CF
 HERITAGE TRAIL - CF
 Inmate Mail/Parcels
 727 MOON ROAD
 PLAINFIELD, IN 46168

 Douglas Alan Hoffman
 CARSON LLP
 hoffman@carsonllp.com




                                                 3
